SULLIVAN, Judge
(concurring in part and dissenting in part):
The oral pretrial agreement in this case violates RCM 705(d)(2) and (3), Manual for Courts-Martial, United States (1995 ed.), and para. 6.8, Air Force Instruction 51-201 (1 Sept. 1996). However, full disclosure on the record of the plea agreement negates any prejudice to appellant. Art. 59(a), USC § 859(a).
As for the Gorski issue, I disagree as to the result reached in this case. See United States v. Gorski, 47 MJ 370, 376 (1997) (Sullivan, J., concurring in part and in the result). I would remand this case to the Court of Criminal Appeals for consideration of the questions of waiver and ineffective assistance of counsel.